ICJ_129_CertainCriminalProceedings_COD_FRA_2004-12-08_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING CERTAIN
CRIMINAL PROCEEDINGS
IN FRANCE

(REPUBLIC OF THE CONGO vy. FRANCE)

ORDER OF 8 DECEMBER 2004

2004

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A CERTAINES
PROCEDURES PENALES ENGAGEES
EN FRANCE

(REPUBLIQUE DU CONGO c. FRANCE)

ORDONNANCE DU 8 DECEMBRE 2004
Official citation:

Certain Criminal Proceedings in France
(Republic of the Congo v. France), Order of 8 December 2004,
LC.J. Reports 2004, p. 276

Mode officiel de citation:

Certaines procédures pénales engagées en France
(République du Congo c. France), ordonnance du 8 décembre 2004,
C.LJ. Recueil 2004, p. 276

 

Sales number
ISSN 0074-4441 N° de vente: 885
ISBN 92-1-070996-9

 

 

 
8 DECEMBER 2004

ORDER

CERTAIN CRIMINAL PROCEEDINGS
IN FRANCE

(REPUBLIC OF THE CONGO r. FRANCE)

CERTAINES PROCEDURES PENALES
ENGAGEES EN FRANCE

(REPUBLIQUE DU CONGO c. FRANCE)

8 DECEMBRE 2004

ORDONNANCE
2004
8 December
General List
No. 129

276

INTERNATIONAL COURT OF JUSTICE

YEAR 2004

8 December 2004

CASE CONCERNING CERTAIN
CRIMINAL PROCEEDINGS
IN FRANCE

(REPUBLIC OF THE CONGO r. FRANCE)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to
Article 44, paragraphs 3 and 4, of the Rules of Court,

Having regard to the Order of 17 June 2004, whereby the Court fixed
10 December 2004 and 10 June 2005 respectively as the time-limits for the
filing of the Reply of the Republic of the Congo and the Rejoinder of the
French Republic;

Whereas, in a letter dated 2 December 2004 and received in the
Registry on the same day by facsimile, the Agent of the Republic of the
Congo referred to a decision of the First Prosecution Chamber of the
Court of Appeal of Paris, handed down on 22 November 2004, of which
he supplied a copy, and asked the Court, for the reasons explained in that
letter, to postpone until 10 January 2005 the time-limit for the filing of
the Reply of the Republic of the Congo; and whereas, on receipt of that
letter, the Registrar transmitted a copy thereof to the Agent of France;

Whereas, by a letter dated 6 December 2004 and received in the
Registry on 7 December 2004 by facsimile, the Agent of France indicated
that his Government did not object to the extension of the time-limit
sought by the Republic of the Congo;

Taking account of the reasons given by the Republic of the Congo and
of the agreement of the Parties,

4
277 CERTAIN CRIMINAL PROCEEDINGS (ORDER 8 XII 04)

Extends to 10 January 2005 the time-limit for the filing of the Reply of
the Republic of the Congo;

Extends to 10 August 2005 the time-limit for the filing of the Rejoinder
of the French Republic; and

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this eighth day of December, two thousand
and four, in three copies, one of which will be placed in the archives of
the Court and the others transmitted to the Government of the Republic
of the Congo and the Government of the French Republic, respectively.

(Signed) Sut Jiuyong,
President.

(Signed) Philippe COUVREUR,
Registrar.
PRINTED IN THE NETHERLANDS

ISSN 0074-4441
ISBN 92-1-070996-9
